ORDER
PER CURIAM.
James F. McDonnell, Jr. (Appellant) appeals from the judgment entered upon a jury verdict in favor of Owens-Corning Fiberglas Corp. (Respondent). Appellant’s only point on appeal claims the trial court erred in allowing, over Appellant’s objection, Respondent’s counsel to discuss facts and defenses during closing argument that were not supported by the evidence.
We have reviewed the briefs of the parties, the legal file and the record on appeal. This allegation of error was not preserved for review because the trial judge did not ex*248pressly rule on the objection. Barnes v. Tools & Machinery Builders, Inc., 715 S.W.2d 518, 523 (Mo. banc 1986). No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with 84.16(b).